EXECUTION COPY

EXHIBIT 10.3
RELEASE
BEFORE SIGNING THIS RELEASE (THE “RELEASE”), YOU ARE ADVISED TO CONSULT WITH AN
ATTORNEY. YOUR SIGNATURE MUST BE WITNESSED.
This Release is entered into knowingly and voluntarily on the date specified on
the signature page hereto by William S. Hart (“Employee”), in favor of Cliffs
Natural Resources Inc. and its affiliates identified in Section II.A below
(collectively, the “Company”).
RECITALS
A.Employee and the Company previously entered into that certain Severance
Agreement (the “Severance Agreement”).
B.Employee’s employment as the Senior Vice President, Chief Strategy Officer of
the Company terminated effective as of March 25, 2014 (the “Termination Date”).
C.Employee is entitled to certain “Payments” and “Benefits” (as each such term
is defined in the Severance Agreement) subject to, among other things,
Employee’s execution and non-revocation of this Release.
D.Employee and the Company desire to settle fully and finally any and all
differences between them which have arisen, or may arise, out of the employment
relationship and/or the termination of that relationship in the future.
AGREEMENT
I.    REPRESENTATIONS AND WARRANTIES
Employee understands, acknowledges and agrees that:
•
Employee has the sole right and exclusive authority to execute this Release.

•
The Company is not obligated to pay, and will not pay, to Employee any Payment
or Benefits under the Severance Agreement until this Release has become
effective.

•
Employee executes this Release knowingly and voluntarily, in order to induce
Company to provide the Payments and Benefits under the Severance Agreement.

•
Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations or causes of action referred to in this
Release.

•
No other person or entity has an interest in the claims, demands, obligations or
causes of action referred to in this Release.

•
The Payments and Benefits that Employee will receive under the Severance
Agreement in exchange for executing this Release are in addition to anything of
value to which Employee is already entitled.

•
The Payments and Benefits provided for in the Severance Agreement are the only
consideration that Employee ever will receive from the Company or any Released
Parties (as defined below) for any and all claims, demands, obligations or
causes of action released by this Release.

•
The Payments and Benefits provided for in the Severance Agreement are not
intended to be provided in addition to any payments or benefits that now may be
due or in the future become due or payable to Employee under the Worker
Adjustment and Retraining Notification (“WARN”) Act (if applicable). Therefore,
if WARN Act payments are or become due to Employee, any Payment and Benefits
made under the Severance Agreement in excess of one month’s Base Pay (as defined
in the Severance Agreement), up to the full amount necessary to satisfy such
obligation, shall be treated as having been paid in satisfaction of any such
obligation, and the rest of the Payments and Benefits under the Severance
Agreement shall be treated as having been given in exchange for the other
covenants, agreements and obligations of this Release.




--------------------------------------------------------------------------------

EXECUTION COPY

•
This Release and its terms shall not be construed as an admission of any
liability whatsoever on the part of the Company or any other Released Parties
described in this Release, by which/whom any liability is and always has been
expressly denied.

•
With the payments contemplated by the Severance Agreement, the Company will have
paid Employee for all vacation and any other paid time off accrued through the
Termination Date.

•
As of the date of execution of this Release, Employee has not filed any
administrative charges or lawsuits arising out of or relating to his/her
employment with the Company or the separation of that employment. If Employee
cannot represent that the statement in this paragraph is true, initial here:
_____.

•
As of the date of execution of this Release, Employee has no work-related injury
and is medically stationary with no impairment of earning capacity. If Employee
cannot represent that the statement in this paragraph is true, initial here:
_____.

•
The releases contained in this Release are in relation to the employment with
any released entity at any location including but not limited to the States and
Territories of Australia.

II.    RELEASE
A.    Employee, for himself, and his marital community (if any), agents, heirs,
executors, administrators, and assigns, hereby knowingly and voluntarily fully
releases and forever discharges from any and all agreements, debts, claims,
demands, actions, judgments, causes of action, and liabilities of every kind or
nature, known or unknown, that Employee, individually or as a member of a class,
ever had or now has, the following (referred to collectively as the “Released
Parties”):
•
Cliffs Natural Resources Inc.;

•
Cliffs North American Coal LLC;

•
Pinnacle Mining Company, LLC;

•
Oak Grove Resources, LLC;

•
Cliffs Logan County Coal LLC;

•
Cliffs Quebec Iron Mining Limited;

•
The Bloom Lake Iron Ore Mine Limited Partnership;

•
Cliffs Canadian Shared Services Inc.;

•
Northshore Mining Company;

•
Silver Bay Power Company;

•
Tilden Mining Company LC;

•
Empire Iron Mining Partnership;

•
Cliffs Mining Company;

•
Hibbing Taconite Company Joint Venture;

•
United Taconite LLC;

•
The Cleveland-Cliffs Iron Company;

•
Cliffs Mining Services Company;

•
Lake Superior & Ishpeming Railroad Company;

•
Wabush Iron Co. Ltd.;

•
Wabush Mines Joint Venture;

•
Cliffs International Management Company LLC;

•
Cliffs Sales Company;

•
Cliffs Natural Resources Exploration Ltda.;

•
Cliffs Natural Resources Pty Ltd;

•
Cliffs Chromite Ontario Inc.;

•
All affiliates of Cliffs Natural Resources Inc. not already listed above,
including any corporation or other entity which is controlled by or under common
control with Cliffs Natural Resources


2



--------------------------------------------------------------------------------

EXECUTION COPY

Inc., or which is in the same affiliated service group or otherwise required to
be aggregated with Cliffs Natural Resources Inc. under Sections 414 or 1563 of
the Internal Revenue Code;
•
All current or former owners, officers, directors, shareholders, members,
employees, managers, agents, attorneys, partners and insurers of the above
entities; and

•
The predecessors, successors, and assigns of the above entities and individuals
and the spouses, children, and family members of the individuals.

B.    Without limiting the generality of this Release, Employee acknowledges and
agrees that this Release is intended to bar every claim, demand, and cause of
action, including without limitation any and all claims arising under the
following laws, as amended from time to time:
•
The federal Civil Rights Acts of 1866, 1871, 1964 and 1991 and all similar state
civil rights statutes;

•The Employee Retirement Income Security Act of 1974;
•The Fair Labor Standards Act;
•The Rehabilitation Act of 1973;
•The Occupational Safety and Health Act;
•The Mine Safety and Health Act;
•The Health Insurance Portability and Accountability Act;
•The Age Discrimination in Employment Act;
•The Older Workers Benefit Protection Act;
•The Americans with Disabilities Act;
•The National Labor Relations Act;
•The Family and Medical Leave Act;
•The Equal Pay Act;
•The Worker Adjustment and Retraining Notification Act;
•The Lilly Ledbetter Fair Pay Act;
•State wage payment statutes;
•State wage and hour statutes;
•State employment statutes;
•Any statutes regarding the making and enforcing of contracts;
•Any whistleblower statute; and
•All similar provisions under all other federal, state and local laws.
•The National Employment Standards and the Fair Work Act (Australia).
•Any Australian State or Territory legislation providing for long service leave
benefits.
C.    Without limiting the generality of this Release, Employee further
acknowledges and agrees that this Release is intended to bar all equitable
claims and all common law claims, including without limitation claims of or for:
•Breach of an express or an implied contract;
•Breach of the covenant of good faith and fair dealing;
•
Unpaid wages, salary, commissions, vacation or other employee benefits;

•Unjust enrichment;
•Negligent or intentional interference with contractual relations;
•Negligent or intentional interference with prospective economic relations;
•Estoppel;
•Fraud;
•Negligence;
•Negligent or intentional misrepresentation;
•Personal injury;
•Slander;

3



--------------------------------------------------------------------------------

EXECUTION COPY

•Libel;
•Defamation;
•False light;
•Injurious falsehood;
•Invasion of privacy;
•Wrongful discharge;
•Failure to hire;
•Retaliatory discharge;
•Constructive discharge;
•Negligent or intentional infliction of emotional distress;
•Negligent hiring, supervision or retention;
•Loss of consortium; and
•Any claims that may relate to drug and/or alcohol testing.
•Statutory and / or contractual claims for redundancy or severance benefits.
D.    Employee further understands, acknowledges and agrees that this Release is
a general release, and that Employee further waives and assumes the risk of any
and all claims which exist as of the date this Release is executed, including
those of which Employee does not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect Employee’s decision to sign this Release.
E.    Employee further understands, acknowledges and agrees that this Release
waives any right Employee has to recover damages in any lawsuit brought by
Employee as well as in a lawsuit brought by any third party, including without
limitation the Equal Employment Opportunity Commission (the “EEOC”) or any
similar state agency. Employee is not, however, waiving the right to file a
charge with the EEOC or any similar state agency.
F.    This Release shall not be interpreted to release or require the release of
the Company or the Released Parties from any:
•
Claims for Payments or Benefits under the Severance Agreement; or

•
Claims for benefits under any pension plan or welfare plan of the Company; or

•
Claims arising out of acts or practices which occur after the execution of this
Release.

III.    REPRESENTATION OF UNDERSTANDING OF RELEASE
Employee acknowledges that Employee has had the opportunity to consult an
attorney of Employee’s own choosing before entering into this Release. Employee
represents and warrants that Employee has read all of the terms of this Release
and that Employee fully understands and voluntarily accepts these terms.
Employee further acknowledges and agrees that Employee has been given a
reasonable period of time within which to consider this Release.
IV.    RELEASE OF FEDERAL AGE DISCRIMINATION CLAIMS
Employee understands and agrees that a waiver of claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (29 U.S.C. § 621, et seq.) (the “ADEA”), is not effective unless
it is “knowing and voluntary,” and that the ADEA imposes certain minimum
requirements for a waiver of ADEA claims to be knowing and voluntary. Employee
acknowledges and agrees that Employee is knowingly and voluntarily giving up any
rights or claims for relief Employee may have under the ADEA regarding the
Company’s conduct or the conduct of any Released Parties. However, Employee
acknowledges and agrees that Employee is not giving up the right to challenge
the validity of this Release under the ADEA.
V.
TIME TO CONSIDER AND CANCEL RELEASE; EFFECTIVE DATE

A.    Employee acknowledges that he has been provided at least twenty-one (21)
calendar days from the receipt of this Release to decide whether to sign it and
is advised to consult with an attorney before doing so. Employee is not to sign
this Release unless Employee understands its provisions and is doing so
voluntarily.

4



--------------------------------------------------------------------------------

EXECUTION COPY

B.    This Release shall be signed and witnessed no earlier than the calendar
day following the Termination Date, but no later than five (5) calendar days
following the Termination Date. Further, this Release shall be delivered to (or
postmarked for delivery to) Robert Fischer, Group Counsel, Labor & Employee
Relations, Cliffs Natural Resources, 200 Public Square, Suite 3300, Cleveland,
OH 44114, no later than five (5) calendar days after the Termination Date.
C.    After Employee has signed this Release, Employee has seven (7) days to
change his/her mind and notify the Company in writing that Employee has revoked
this Release. If Employee so revokes this Release, this Release will be null and
void, and will have no force or effect. Written notice of a cancellation of this
Release must actually be received by the Company at the following address and
must be postmarked within the time frame described above in order to be
effective: Robert Fischer, Group Counsel, Labor & Employee Relations, Cliffs
Natural Resources, 200 Public Square, Suite 3300, Cleveland, OH 44114.
D.    If Employee (i) signs and delivers the Severance Agreement; (ii) signs and
delivers this Release within the time frames and in accordance with the
provisions of Section V.B; and (iii) does not revoke this Release within the
time frames and in accordance with the provisions of Section V.C., this Release
shall become effective on the eighth day after Employee signed it (the
“Effective Date”).
E.    Employee understands that if he or she revokes this Release, it shall not
be effective or enforceable and Employee will not receive any Payments or
Benefits under the Severance Agreement.
VI.    RESIGNATION AND RE-EMPLOYMENT
A.    Employee represents that he has irrevocably resigned from any and all
corporate offices with Cliffs Natural Resources Inc. or any of the Released
Parties which he held in his capacity as an employee of the Company including
without limitation positions as an officer, director, member, manager, agent, or
partner of any such entities. Employee further agrees to execute any further
documents required to effectuate such resignations as may be requested by the
Company.
B.    Employee hereby forever gives up, waives and releases any right to be
hired, employed, recalled or reinstated by the Company or any affiliate of the
Company.
VII.    RETURN OF COMPANY PROPERTY
A.    Employee agrees to return to the Company within five (5) calendar days
following the Termination Date all originals and copies of the Company’s
property, documents and information in Employee’s possession, regardless of the
form on which such information has been maintained or stored, including without
limitation, computer disks, tapes or other forms of electronic storage, Company
credit cards (including telephone credit cards), tools, equipment, keys,
identification, software, computer access codes, disks and instructional
manuals, and all other property prepared by, or for, or belonging to the
Company. Employee further agrees that, as of the fifth (5th) calendar day
following the Termination Date, he will not retain any documents or other
property belonging to Company. For the avoidance of doubt, Employee shall not be
required to return to the Company items not material to the business of the
Company or its affiliates that are of nominal or sentimental value.
B.    By signing this Release, Employee affirms that Employee either (i) has no
Company property remaining in his possession or control or, (ii) if Employee
does have any such property in his possession or control, Employee has provided
the Company a list of such property, the reason why Employee has been unable to
return it to the Company, and the date by which Employee intends to return such
property to the Company.
C.    Employee must comply fully with this Section VII before the Company is
obligated to perform under Section I of the Severance Agreement.
VIII.    SEVERABILITY
In the event that any provision(s) of this Release is found to be unenforceable
for any reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of this Release shall continue in full force and
effect.
IX.    BINDING EFFECT
This Release shall be binding upon and operate to the benefit of Employee, the
Company, the Released Parties, and their successors and assigns.

5



--------------------------------------------------------------------------------

EXECUTION COPY

X.    WAIVER
No waiver of any of the terms of this Release shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the Party
making the waiver. The Company or Employee may waive any provision of this
Release intended for its/his benefit, but such waiver shall in no way excuse the
other Party from the performance of any of its/his other obligations under this
Release.
XI.    GOVERNING LAW
This Release shall be governed by and construed in accordance with the laws of
the state of Western Australia, without regard to the principles of conflicts of
law, except to the extent those laws are preempted by federal law.
XII.    SUBSEQUENT MODIFICATIONS
The terms of this Release may be altered or amended, in whole or in part, only
upon the signed written agreement of all Parties to the Severance Agreement. No
oral agreement may modify any term of this Release.
XIII.    ENTIRE AGREEMENT
The Severance Agreement and this Release constitute the sole and entire
agreement of the Parties with respect to the subject matter hereof, and
supersede any and all prior and contemporaneous agreements, promises,
representations, negotiations, and understandings of the Parties, whether
written or oral. There are no agreements of any nature whatsoever among the
Parties except as expressly stated herein.
XIV.    ATTORNEYS’ FEES AND COSTS
This Section XIV shall not apply to any litigation arising out of a challenge to
the validity of this Release under the ADEA, or any litigation in which the
validity of this Release under the ADEA is an issue. In the event of litigation
arising out of any other alleged breach of this Release, the prevailing Party
shall be entitled to an award of its reasonable attorneys’ fees and costs.


/s/ William S. Hart
William S. Hart
Date:
26/3/2014
/s/ Kate Phan
Witness Signature
Kate Phan
Witness Printed Name




6

